Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022d has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 4, 10, 12, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny (US Patent 371,515) in view of Lee (US Patent 7,021,850).
Regarding claim 1 (Currently amended) Nowotny discloses a customizable cleaning tool, comprising: 
a master (Item B; metal framework) having opposing first and second sides (Examiner Annotated Drawing A; second side where the handle connects) and a peripheral edge extending longitudinally along the master (Examiner Annotated Drawing A), wherein the second side includes a substantially flat surface adapted to couple to a handle (Figure 1);
a first channel extending longitudinally and integrally formed on the first side of the master, wherein the first channel is spaced from the peripheral edge (Item F is between the channel and the edge) and has a receiving configuration (Item A is placed in the channel and locked into place by Item E); 
a first interchangeable cleaning component (Item A) having an agitation end and a coupling end with a first coupling configuration complementary to the receiving configuration, wherein the first interchangeable cleaning component is slidably engageable within the first channel via the receiving configuration and the first coupling configuration; and 
a fluid delivery system containing a tube (Item I) coupled to the first side of the master and extending along the peripheral edge, the tube includes nozzles (Item J) adapted to dispense liquid from the tube along the peripheral edge.  
Nowotny fails to disclose wherein the master has an arcuate cross sectional shape with the peripheral edge angled upwardly with respect to the substantially flat surface and at least a portion of the peripheral edge crosses the plane. 
Lee teaches a cleaning tool with a master having first and second sides and a peripheral edge extending longitudinally along the master, wherein the second side includes a substantially flat surface that extends in a plane and is adapted to couple to a handle, and the master has an arcuate cross sectional shape  with the peripheral edge angled upwardly with respect to the substantially flat surface and at least a portion of the peripheral edge crosses the plane (Annotated Figure 7, roughly drawn arc, there are two peripheral ends that bend up giving it an arced shape and the rear edge intersects the plane of the flat surface).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the shape of the master as disclosed in Nowotny to have the arcuate profile as taught by Lee.  Doing so would allow the bristles to extend away from the base at various angles.  Having various angles would allow a user to reach different surfaces, such as corners, more effectively.  Further a change in shape of an element involves only routine skill in the art (see MPEP 2144.04).  Lastly, in Paragraph [0016] of the instant application, there has been no criticality given for the arcuate shape.



    PNG
    media_image1.png
    200
    355
    media_image1.png
    Greyscale

Examiner Annotated Drawing A

    PNG
    media_image2.png
    675
    748
    media_image2.png
    Greyscale

Annotated Figure 7- Lee

Regarding claim 4 (Previously Presented) Nowotny in view of Lee discloses the customizable cleaning tool of claim 1, wherein the agitation end of the interchangeable cleaning component includes brush bristles (Nowotny Item A is a brush Lines 13-22).
Regarding claim 10 (Previously Presented) Nowotny in view of Lee discloses the customizable cleaning tool of claim 1, wherein the master is a rectangular shape (Nowotny Figure 1 shows a rectangular shape).  
Regarding claim 12 (Previously Presented) Nowotny in view of Lee discloses the customizable cleaning tool of claim 1, wherein the receiving configuration includes flanges adapted to retain the interchangeable cleaning component within the first channel (Nowotny Items D and E).  
Regarding claim 14 (Currently Amended) Nowotny discloses a cleaning tool, comprising: 
a master having opposing first and second sides and a peripheral edge extending longitudinally along the master (Examiner Annotated Drawing A) wherein the second side includes a substantially flat surface adapted to couple to a handle;
a first channel formed on the first side of the master, wherein the first channel extends longitudinally along the master; and is spaced from the peripheral edge; 
a first interchangeable cleaning component (Item A) coupled to the master via the first channel; and 4 59958724v.1Attorney Docket No.: 100590-400190 Application No.: 15/152,830 Art Unit: 3723 
a fluid delivery component including a tube (Item I) coupled to the first side of the master and extending along the peripheral edge, the tube includes nozzles (Item J) adapted to dispense liquid from the tube along the peripheral edge.  
Nowotny fails to disclose wherein the master has an arcuate cross sectional shape with the peripheral edge angled upwardly with respect to the substantially flat surface that extends in a plane and at least a portion of the peripheral edge crosses the plane
Grobler teaches a cleaning tool with a master having first and second sides and a peripheral edge extending longitudinally along the master, wherein the second side includes a substantially flat surface the extends in a plane and is adapted to couple to a handle, and the master has an arcuate cross sectional shape with the peripheral edge angled upwardly with respect to the substantially flat surface of the second side and at least a portion of the peripheral edge crosses the plane (Annotated Figure 7, roughly drawn arc, there are two peripheral ends that bend up giving it an arced shape and the rear edge intersects the plane of the flat surface).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to change the shape of the master as disclosed in Nowotny to have the arcuate profile as taught by Lee.  Doing so would allow the bristles to extend away from the base at various angles.  Having various angles would allow a user to reach different surfaces, such as corners, more effectively.  Further a change in shape of an element involves only routine skill in the art (see MPEP 2144.04).  Lastly, in Paragraph [0016] of the instant application, there has been no criticality given for the arcuate shape.
Regarding claim 21 (Previously Presented) Nowotny in view of Lee discloses the cleaning tool of claim 14, further comprising a joint handle joint (Nowotny, Item L is on the second side) coupled to the substantially flat surface of the second side of the master. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny (US Patent 371,515) in view of Lee (US Patent 7,021,850) in view of Hill (US Patent 7,008,130).
Regarding claim 5 (Previously Presented) Nowotny in view of Lee discloses the customizable cleaning tool of claim 1, Nowotny in view of Lee fails to disclose wherein the agitation end of the interchangeable cleaning component includes a squeegee blade.  
Hill teaches wherein the agitation end of the interchangeable cleaning component includes a squeegee blade (Item 42; Hill attaches a convenient squeegee along the peripheral edge so after wet agitation of a surface, it can easily be wiped by the squeegee and cleaned of water and debris).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nowotny to include the squeegee as taught by Hill.  Doing so would allow you to clean the surface of water and debris after scrubbing (Column 4 Lines 1-11).
Regarding claim 6 (Previously Presented) Nowotny in view of Lee discloses the customizable cleaning tool of claim 1, Nowotny in view of Lee fails to disclose wherein the agitation end of the interchangeable cleaning component includes a fiber pad.  
Hill teaches the agitation end of the interchangeable cleaning component includes a fiber pad.  (Column 3 Lines 60-67).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Nowotny with the cleaning cloth of Hill.  Different cleaning components would allow a user to clean different surfaces more efficiently.

Claims 7, 8, 15-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nowotny (US Patent 371,515) in view of Lee (US Patent 7,021,850) in view of Febvre (US Patent 2,561,025).
Regarding claim 7 (Previously Presented) Nowotny in view of Lee discloses the customizable cleaning tool of claim 1.  Nowotny in view of Lee fails to disclose first and second end caps respectively coupled to first and second ends of the master, wherein the first end cap includes a first cap channel having a first cap receiving configuration and the second end cap includes a second cap channel having a second cap receiving configuration.  
Febvre teaches first and second end caps (Items 44) respectively coupled to first and second ends of the master, wherein the first end cap includes a first cap channel (Item 38, top of page) having a first cap receiving configuration and the second end cap includes a second cap channel (Item 38 bottom of page) having a second cap receiving configuration (Febvre further teaches in Column 1 Lines 20-28 that the end caps provide a more effective distribution of bristles to cover the ends of the base).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the construction of the brush portion of Nowotny with the brush assembly as taught by Febvre so that the ends of the base are covered and with an effective distribution of bristles in the end caps.  Nowotny discloses a single brush assembly held in by a metal frame.  Febvre teaches a metal frame with bristles that are inserted into the frame and end caps.  Incorporating the Febvre brush assembly into the Nowotny tool would allow the user to replace sections of the bristles as the user finds necessary.  Further, MPEP 2144.04 V explains how making components separable is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 8 (Previously Presented) Nowotny in view of Lee in view of Febvre disclose the customizable cleaning tool of claim 7, further comprising a second interchangeable cleaning component (Item 38 top of page), wherein the first interchangeable cleaning component is slidably engageable within the first cap channel via the first cap receiving configuration, and the second interchangeable cleaning component is slidably engageable within the second cap channel via the second cap receiving configuration (Febvre, Figure 1 Items 34 and 38 extend past Item 44).  
Regarding claim 15 (Previously Presented) Nowotny in view of Grobler discloses the cleaning tool of claim 14.  Nowotny in view of Grobler fails to disclose a first end cap coupled to a first end of the master, wherein the first end cap includes a first cap channel.  
Febvre teaches a first end cap (Figure 1 Item 44 top of page) coupled to a first end of the master, wherein the first end cap includes a first cap channel (Figure 3 Item 12).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the construction of the brush portion of Nowotny with the brush assembly as taught by Febvre.  Nowotny discloses a single brush assembly held in by a metal frame.  Febvre teaches a metal frame with bristles that are inserted into the frame.  Incorporating the Febvre brush assembly into the Nowotny tool would allow the user to replace sections of the bristles as the user finds necessary.  Further, MPEP 2144.04 V explains how making components separable is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 16 (Previously Presented) Nowotny in view of Grobler n view of Febvre disclose the cleaning tool of claim 15, further comprising a second cleaning component coupled to the first end cap via the first cap channel (Febvre Figure 4 Items 34 and 38).  
Regarding claim 17 (Previously Presented) Nowotny in view of Grobler in view of Febvre disclose the cleaning tool of claim 15, further comprising at least one fluid delivery nozzle coupled to the first end cap (Nowotny; Item I extends across the full first side of the cleaning tool, since the cleaning tool is a single assembly the end cap would be coupled to the fluid delivery nozzles).  
Regarding claim 18 (Previously Presented) Nowotny in view of Grobler in view of Febvre disclose the cleaning tool of claim 15, further comprising a second end cap coupled to a second end of the master (Febvre Figure 1 Item 44 bottom of page).  
Regarding claim 19 (Previously Presented) Nowotny in view of Grobler in view of Febvre disclose the cleaning tool of claim 18, wherein at least one of the first and second end caps is removable from the master (Column 4 Lines 4-37).  
Regarding claim 20 (Previously Presented) Nowotny in view of Grobler in view of Febvre disclose the cleaning tool of claim 16, wherein the first and second cleaning components are different (Febvre Figure 1 shows each of the brush components are different lengths and radii).   
Regarding claim 22 (Previously Presented) Nowotny in view of Grobler discloses the cleaning tool of claim 21.  Nowotny in view of Grobler does not explicitly disclose wherein the joint is a swivel.  
Febvre teaches wherein the joint is a swivel (Column 4 Lines 38-75).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the joint of Nowotny to include the swivel of Febvre.  Doing so would allow the handle to angularly adjust relative to the brush master, making the tool easier to use.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nowotny (US Patent 371,515) in view of Mullins (US 623,616).
Regarding claim 9 (Currently Amended) Nowotny discloses a customizable cleaning tool, comprising:
 a master (Item B, metal framework) having opposing first and second sides (Annotated Drawing A), opposing first and second ends (Figure 1, into page (left) and out of page (right) respectively), and opposing first and second peripheral edges extending longitudinally between the first and second ends (Examiner Annotated Drawing A) wherein the second side includes a substantially flat surface adapted to couple to a handle;
a first channel extending longitudinally and integrally formed on the first side of the master, the first channel is spaced from the first peripheral edge and has a receiving configuration; 
an interchangeable, modular cleaning component (Item A is a brush Lines 13-22) having an agitation end and a coupling end (Figure 3 where Item A is depicted) with a coupling configuration complementary to the receiving configuration, wherein the cleaning component is slidably engageable within the first channel via the receiving configuration and the coupling configuration; 
and a fluid delivery system including a tube (Item I) retained within a second channel (Item F) formed on the first side and along the first peripheral edge for conveying a fluid, the tube includes nozzles (Item J) adapted to dispense liquid from the tube along the first peripheral edge and 
a first end cap coupled to the first end wherein the first end cap is coupled to the fluid delivery system to facilitate delivery of fluid (depicted in figure 1 are pipe caps to close the ends, these end caps allow for water to be forced out of the nozzles).
Nowotny fails to explicitly disclose the end cap being removable.  Mullins teaches a cleaning tool wherein the end caps (Item 9) are removable (Page 1 Lines 85-89).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the end caps of Nowotny to be removable as taught by Mullins.  Doing so would allow a user to easily clean the interior of the fluid system (Mullins Lines 85-89).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nowotny (US Patent 371,515) in view of Lee (US Patent 7,021,850) in view of Kurose (US Patent 2,893,044).
Regarding claim 23 (Previously Presented) Nowotny in view of Grobler discloses the cleaning tool of claim 14.  Nowotny in view of Grobler fails to disclose further comprising a second cleaning component coupled to the master, wherein the first and second cleaning components are different materials.
Kurose teaches second cleaning component coupled to the master, wherein the first and second cleaning components are different materials (Items 23, 19, and 17 are all different).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the brush assembly of Nowotny with the multiple cleaning components of Kurose.  Doing so would allow a user to efficiently clean in less time and strokes (Kurose Column 3 Lines 24-27).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

To Expedite prosecution, the prior art does not disclose the first end cap containing nozzles to facilitate delivery of liquid to the floor.  This amendment to all independent claims would lead to allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723